ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Arguments/Remarks Made in an Amendment dated 03/24/2021. Claims dated 03/24/2021 and specification dated 04/02/2021 are being entered for examination on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview on  3/30/2021 with Attorney of Record Stutius Wolfgang/ Feiereisen, Henry.

Instructions to amend the application were as follows:
Claims 19, 21  to be amended as follows:

19. (Currently Amended) A device for influencing biological processes in living tissue, comprising:
a field generation device configured for generating a pulsating magnetic field, 
a pulse generator configured for controlling the field generation device so as to apply to at least a part of the living tissue, the pulsating magnetic field composed of a 

    PNG
    media_image1.png
    83
    329
    media_image1.png
    Greyscale

wherein: 
x denotes a time; 
y(x)=denotes a magnetic field amplitude within the primary pulse as a function of time x; wherein each primary pulse has an identical initial value at a start time; 
a=denotes a parameter for setting an envelope curve of the magnetic field amplitude within each primary pulse; 
b=denotes a number of the sub-pulses; 
c=denotes an amplitude scaling factor; 
d=denotes an offset value; 
k=denotes an amplitude scaling factor for the sub-pulses, with a, b, c not equal to 0; 
wherein the primary pulses are combined into pulse groups with a respective rest [[pause]] phase disposed between two successive pulse groups, [[and]]
wherein a curve profile of a maximum amplitude of the primary pulses at a beginning of a respective rest phase has a slope mB of - ∞ <mB<-0.1 and/or at an end of the respective rest phase has a slope mE of - ∞ >mE>0.1, both slopes in units of milli-Tesla/second (mT/s); and
wherein a ratio of a mean slope mB of the curve profile of the maximum amplitude of the primary pulse at the beginning of the rest phase and a mean slope mE of the curve 
21. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 19
Prior art US 20140046116 A1 to Gleim  et al. discloses apparatus for stimulating organism by means of a pulsed electromagnetic field, the apparatus comprising a pulse generator, a control device, and a filed generating device. The pulse generator is designed in such a way as to generate a pulsed electromagnetic field along with the control device and the filed generating device by applying 5 special series of pulses in which the frequency is the same for all signals, ranging from 8 to 15 Hz, the series of pulses are repeated multiple times, and the control time amounts to at least 3.5 h within a period of 7 to 9 hours. 
Prior art Kafka (English Translation of EP 2050481 A1) discloses provide a device for magnetic field therapy and a magnetic signal which, in particular with regard to amplitudes, slope steepness and sequence of the individual sub-pulses, is characterized by a finer gradation and thus a broader spectral composition and thus a broad band of electromagnetic activatable molecular structures, a broader physiological range of effects guaranteed.
Prior art US 20110263925 A1 discloses a device for treating diseases and chronic ailments of the human body by inducing powerful, short duration magnetic pulses in close proximity to a region of the body. The device comprises an electromagnetic coil or inductor energized by an electric circuit and a power source, pulsed between 1 and 25 pulses per second for therapeutic means and use as an alternative medical treatment. 
Prior art US 5480373 A discloses a device has a generator for generating low-frequency pulsed electric currents and a transmitter coil connected to the generator for applying electromagnetic fields to a body region of a living organism. 
Prior art US 20120209055 A1 discloses apparatus consists of a pulse generator, a control device, and a field generating device which jointly generate a pulsed electromagnetic field, wherein series of pulses that have specific intensities and are applied at specific intervals and 
Prior art US 20100057146 A1 discloses device for generating a pulsed electromagnetic field with pulse control, wherein the pulses provided by the pulse generator represent periodic pulses having ascending and descending envelope curves with harmonic or anharmonic oscillation profile within the envelope curves, the pulse sequence is in the range of from 1 pulse/20 minutes to 10 pulses/minute, with pulse sequence, pulse function type and electromagnetic flux density being controlled via values which, obtained using non-invasive measuring methods on a target tissue, represent features of the blood microcirculation, with exponential functions as pulse function type being excluded. 
Prior art US 20040230224 A1 discloses an apparatus and method for applying pulsed electromagnetic therapy to humans and animals using peak field strength of approximately 2 gauss at a 1 cm distance from the straight wire element, the duration of peak field strength is approximately 200 nanoseconds and the pulses are repeated at a frequency of about 70 Hz.
Prior art US 20140371515 A1 discloses stimulation treatments for medical disorders comprise providing stimulation parameters that create partial stimulation signals which combine into vector signals designed with certain advantageous characteristics such as to influence target tissue in an intended manner while partial signals may be designed with other advantageous characteristics such as to avoid producing side effects in adjacent tissue.
Prior art US 20110125203 A1 discloses toroidal magnetic stimulation devices, as well as to non-invasive methods for treating medical conditions using energy pulses that is delivered by such devices.
Prior art  US 20160008620 A1 discloses  a therapeutic or diagnostic system comprises a non-invasive brain stimulation device configured to stimulate a patient's brain or nervous system by emitting electromagnetic pulses according to stimulation parameters, such as a pulse frequency or burst repetition frequency or other parameters, that provides surprising improvements in responsiveness and/or may require only a relatively short train of pulses to achieve high efficacy. In particular, stimulation pulses may be delivered at a frequency of between 12 and 40 Hertz with a 3 to 5 ratio as compared with burst repetition frequency, or at other specific patterns within that range.
However, none of the prior art discloses or renders obvious the features, arrangement of features and combination of features as now explicitly, positively and specifically recited by the Applicants Claim 19.
As per dependent claims 10-18, 20, 22, dependent claims 10-18, 20, 22 are allowable based on their direct/indirect dependency on allowable independent Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            April 6, 2021